337 F.2d 550
119 U.S.App.D.C. 154
Alexander K. RANSOM, Appellant,v.UNITED STATES of America, Appellee.
No. 18555.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 9, 1964.Decided Sept. 24, 1964.

Mr. Arthur B. Hanson (appointed by this court), Washington, D.C., for appellant.
Mr. David Epstein, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and Barry Sidman, Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and FAHY and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant was convicted on both counts of an indictment, one charging housebreaking, 22 D.C.Code 1801, and the other grand larceny, 22 D.C.Code 2201.  He was given a general sentence under the Federal Youth Corrections Act, 18 U.S.C. 5010(b).1  He does not press the appeal from his conviction of housebreaking, which is affirmed, and he does not challenge the sentence.  He does contend that his conviction on the count charging grand larceny cannot stand.


2
In our view the evidence of value of the articles involved in the charge of grand larceny is inadequate to sustain the finding of the jury that they were of the value of $100.00 or upward.  For this reason the grand larceny conviction must be reversed, though the sentence remains unaffected.


3
It is so ordered.



1
 The sentence portion of the judgment reads as follows:
It Is AJUDGED that the defendant is hereby committed to the custody of the Attorney General or his authorized representative pursuant to Section 5010(b), Title 18 of the U.S.Code under the provisions of the Federal Youth Corrections Act.